Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.402 Filed 05/08/20 Page 1 of 27




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                    CASE #: 19-20259
          PLAINTIFF,
                                            HON. DAVID M. LAWSON
VS.


GEMAR MORGAN                                MAGISTRATE DAVID R. GRAND
             DEFENDANT.
Dawn N. Ison, AUSA (P43111)                 Margaret Sind Raben (P39243)
US Attorney’s Office                        Gurewitz & Raben, PLC
211 W. Fort Street, Suite 2001              333 W. Fort Street, Suite 1400
Detroit, MI 48226                           Detroit, MI 48226
(313) 226-9567                              (313) 628-4708
Email: dawn.ison@usdoj.gov                  Email: msraben@aol.com



        DEFENDANT’S PRO SE CORRECTED SENTENCING MEMORANDUM

      Standby counsel for Defendant Gemar Morgan files this Corrected

Sentencing Memorandum because some of the pages Defendant submitted to the

Clerk of the Court had writing on both sides of the paper and inadvertently were

not scanned.
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.403 Filed 05/08/20 Page 2 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.404 Filed 05/08/20 Page 3 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.405 Filed 05/08/20 Page 4 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.406 Filed 05/08/20 Page 5 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.407 Filed 05/08/20 Page 6 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.408 Filed 05/08/20 Page 7 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.409 Filed 05/08/20 Page 8 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.410 Filed 05/08/20 Page 9 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.411 Filed 05/08/20 Page 10 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.412 Filed 05/08/20 Page 11 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.413 Filed 05/08/20 Page 12 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.414 Filed 05/08/20 Page 13 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.415 Filed 05/08/20 Page 14 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.416 Filed 05/08/20 Page 15 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.417 Filed 05/08/20 Page 16 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.418 Filed 05/08/20 Page 17 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.419 Filed 05/08/20 Page 18 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.420 Filed 05/08/20 Page 19 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.421 Filed 05/08/20 Page 20 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.422 Filed 05/08/20 Page 21 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.423 Filed 05/08/20 Page 22 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.424 Filed 05/08/20 Page 23 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.425 Filed 05/08/20 Page 24 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.426 Filed 05/08/20 Page 25 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.427 Filed 05/08/20 Page 26 of 27
Case 2:19-cr-20259-DML-DRG ECF No. 111, PageID.428 Filed 05/08/20 Page 27 of 27
